Citation Nr: 0314625	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-21 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to May 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Providence, Rhode Island.  The veteran 
subsequently moved and his claims folder currently comes to 
the Board from the RO located in St. Petersburg, Florida.

The June 1995 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's 
previously and finally denied claim of entitlement to service 
connection for a psychiatric disorder.  The veteran voiced 
disagreement and perfected his appeal.  The Board issued a 
decision in June 2000 that found that the veteran had 
submitted new and material evidence during the pendency of 
his appeal and his claim was reopened.  This matter was 
remanded to the RO for additional development before de novo 
review of the merits of the veteran's service connection 
claim.  The additional development was conducted and service 
connection for a psychiatric disorder remained denied.  This 
matter is again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran was evaluated as psychiatrically normal upon 
entrance into service.

3.  A psychiatric disorder existed prior to the veteran's 
period of active duty.

4.  The medical evidence does not establish that the 
veteran's psychiatric disorder worsened beyond a normal 
progression while he was on active duty.




CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted by clear 
and unmistakable evidence that the veteran's psychiatric 
disability existed prior to his service.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304 (2002).

2.  A psychiatric disorder was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant appeal, the veteran contends that he is 
entitled to service connection for a psychiatric disorder.  
He specifically contends that a psychiatric disorder did not 
exist prior to his entrance into active duty.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.



Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of the principles 
of service connection, including aggravation of a pre-
existing disability, via letter in April 2003 and via the 
reasons and bases section of the June 2003 Supplement 
Statement of the Case (SSOC).  The April 2003 letter 
additionally notified the veteran of evidence still needed to 
support his claim and that VA would make reasonable efforts 
to obtain any evidence provided he submitted the necessary 
release forms and a valid current address from where the 
evidence could be requested.  He was also notified of the 
consequences of failing to report for a VA examination 
without good cause via letter in September 2000.  The Board 
finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran failed to report for his scheduled 
October 2000 VA examination.  See 38 C.F.R. §§ 3.159(c)(4), 
3.655 (2002).  The veteran's service medical records and 
private medical records have been obtained and associated 
with his claims folder.  The veteran has not identified 
evidence not of record.  Therefore, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

Legal Analysis

As an initial matter, the Board will address whether a 
psychiatric disorder existed before his entrance into 
service.  A veteran will be considered in sound condition 
upon entering service except for noted defects.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§§ 3.303(c), 3.304(b) (2002).  In the instant case, the 
veteran's December 1981 Report of Medical Examination for 
enlistment reflects that he was clinically evaluated as 
normal, and, as such, the presumption is that the veteran did 
not have a psychiatric disorder when he entered active duty.  
However, the presumption of soundness may be rebutted by 
clear and unmistakable (obvious or manifest) evidence that 
the condition revealed in service existed before service.  
Id.  Clear and unmistakable evidence is evidence that is 
undebatable (cannot be misinterpreted and misunderstood).  
See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, 
the April 1983 Medical Board Report indicates that the 
veteran had a dysthymic disorder which existed prior to 
enlistment.  The Board finds that the findings contained in 
the April 1983 Medical Board Report are clear and 
unmistakable evidence that the veteran's psychiatric disorder 
existed prior to his entrance into active duty.  See 
38 C.F.R. § 3.304(b)(1)(2)(3); see generally Harris v. West, 
203 F. 3d 1347 (Fed. Cir. 2000), Grahman v. West, 12 Vet. 
App. 406 (1999).

The veteran specifically argues that his psychiatric disorder 
did not exist prior to his entrance into active duty.  
Additionally, his May 1996 substantive appeal reflects that 
he specifically highlighted that he was competent when he 
entered service and was unhealthy when he left as evincing 
that his psychiatric disorder did not exist prior to his 
entrance into service.  The evidence does not demonstrate 
that he has the requisite medical training or expertise that 
would render his opinion competent in this matter.  As a 
layman, he is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Accordingly, his own contentions regarding 
the onset of his psychiatric disorder are not competent 
medical evidence.  As such, the Board finds that his 
contentions are not competent medical evidence and that the 
competent medical evidence of record (the April 1983 Medical 
Board report) is such that his psychiatric condition clearly 
and unmistakably existed prior to service.  Therefore, the 
presumption of soundness has been rebutted and is not 
applicable to the veteran in the present case.

A pre-existing condition will be considered to have been 
aggravated by service when there is an increase in disability 
during service, unless the increase in disability is due to 
the natural progress of the condition.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2002).  An increase in 
severity is distinguished from the mere recurrence of 
manifestations of the pre-existing injury or disease.  
Evidence of temporary flare-ups symptomatic of an underlying 
preexisting condition, alone or without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Davis v. Principi, 276 F.3d 1361 (Fed. Cir. 
2002).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.303(b) (2002).

In the instant case, the April 1983 Medical Board Report 
reflects that the veteran's psychiatric disorder not only 
existed prior to service, but that it had not progressed at a 
rate greater than was usual for such a disorder.  In 
comparison, a letter from a private physician dated in May 
1995 reflects that the physician indicated that, based on his 
conversations with the veteran, it was a possibility that the 
veteran's time in the military exacerbated his psychiatric 
symptoms.  The Board does not find the opinion contained in 
the May 1995 letter to be probative as to whether the 
veteran's pre-existing psychiatric disorder increased while 
on active duty as the private physician indicated that it was 
merely a "possibility" that an increase occurred.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Furthermore, 
the letter indicates that the private physician based his 
opinion on conversations with the veteran and not an 
independent review of the veteran's service medical records.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Accordingly, the Board finds that the contemporaneous 1983 
Medical Board Report to be more probative than the May 1995 
letter from a private physician.  See also Struck v. Brown, 9 
Vet. App. 145 (1996).

The Board notes that that a VA examination was scheduled in 
October 2000.  Evidence that could have potentially been 
beneficial to the veteran's claim was not obtained, including 
whether the veteran's pre-existing psychiatric disorder 
underwent an increase while he was on active duty beyond the 
normal progression of the disease.  The evidence of record 
reveals that the veteran failed to report for the scheduled 
October 2000 VA examination.  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a)(b) (2002).  Therefore, since the evidence reveals 
that the veteran failed to report for a VA examination 
scheduled in conjunction with his original compensation claim 
and that he did not submit a good cause for failing to 
report, the Board must decide his claim based on the evidence 
of record.  As stated above, the probative medical evidence 
of record does not reveal that the veteran's pre-existing 
psychiatric disorder increased while he on active duty beyond 
the natural progression of the disease.  Accordingly, the 
Board must find that the veteran's pre-existing disability 
did not increase in severity while on active duty beyond the 
normal progression of the disease and that the presumption of 
aggravation is not triggered.

In brief, the Board finds that clear and unmistakable 
evidence reveals that the veteran's psychiatric disorder 
existed prior to his entrance into active duty and that the 
disorder did not increase in severity while he was on active 
duty beyond the normal progression of the disease.  As such, 
the Board finds that active duty did not aggravate the 
veteran's pre-existing psychiatric disorder.  Accordingly, 
the Board concludes that the preponderance of the evidence 
weighs against the veteran's claim for service connection for 
a psychiatric disorder.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his service 
connection claim, that doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).

ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	C.P RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

